Citation Nr: 1022353	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an eye disorder, 
claimed as a residual of chemical exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the issues on appeal.  

In August 2009, the appellant testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing 
is of record and associated with the claims folder.  

The issue of service connection for bilateral knee disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Diabetes mellitus was not shown in service or for many 
years thereafter.  

2.  In an unappealed decision dated in May 1999, the RO 
denied service connection for an eye disorder, claimed as a 
residual of chemical exposure.  

3.  Evidence received since the May 1999 decision does not 
raise a reasonable possibility of substantiating the claim 
for service connection for an eye disorder, claimed as a 
residual of chemical exposure.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

2.  The May 1999 rating decision which denied service 
connection for an eye disorder, claimed as a residual of 
chemical exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(b) (2009).  

3.  Evidence submitted subsequent to the May 1999 rating 
decision denying service connection for an eye disorder, 
claimed as a residual of chemical exposure, is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting.  Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2009).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The following notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
March 2008 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  The letter also 
indicated what was necessary to establish a service 
connection claim and the criteria for establishing ratings 
and effective dates.  This notice was provided to the 
appellant prior to the initial adjudication of the appeal.  
Parenthetically, the Board notes that the elements of 
reopening the claim for service connection for an eye 
disorder, claimed as a residual of chemical exposure and a 
establishing claim for service connection for diabetes 
mellitus were explicitly discussed during the appellant's 
Travel Board hearing, and that he expressed his understanding 
of the same.

Next, VA has a duty to assist an appellant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Service and VA records have been associated 
with the claims file.  

As to his petition to reopen the claim of service connection 
for an eye disorder, claimed as a residual of chemical 
exposure, VA need not conduct an examination with respect to 
the claim of whether new and material evidence has been 
received to reopen previously denied claims of entitlement to 
service connection because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)

As for the service connection claims, in determining whether 
a medical examination should be provided or medical opinion 
obtained, there are four factors to consider: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing an in-
service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability 
or symptoms may be associated with service; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Further, in deciding to 
remand the issue for a medical nexus opinion, the Board notes 
that the Federal Circuit, upheld the determination that a VA 
medical examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, --- F.3d ---, 2010 WL 1302954 
(Fed. Cir.) (distinguishing cases where only a conclusory 
generalized statement is provided by the veteran, in which 
case an examination may not be required).  

With regard his claim for service connection for diabetes 
mellitus, there is no indication that the appellant had 
diabetes mellitus in service or within one year of service 
discharge.  As will be discussed in greater detail below, the 
Veteran lacks the medical expertise to diagnose diabetes 
mellitus and the only medical evidence of record related to 
the onset of the appellant's diabetes mellitus was a 
diagnosis in 1998, nearly 30 years after service discharge.  
There is no medical evidence showing a nexus between diabetes 
mellitus and service, or credible evidence of continuity of 
symptomatology capable of lay observation.  

The Board also concludes an examination is not needed in this 
case because the only evidence indicating that the appellant 
"suffered an event , injury or disease in service" is his 
own lay statement.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to these, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to section 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons and bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
would substantiate the appellant's claim because there was no 
evidence, other than his own lay assertion, that 'reflect[ed] 
that he suffered an event, injury[,] or disease in service' 
that may be associated with [his] symptoms").  See also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that § 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the Veteran suffered 
an event, injury, or disease in service" is required to 
trigger VA's duties pursuant to § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
Veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  Moreover, the appellant's statements of 
in-service incurrence and continuity of symptomatology is 
found to lack credibility.  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.  

Finally, the Board notes that the record was held open for 
30-days to permit the appellant an opportunity to secure 
evidence that would support his claims.  The nature/type of 
the evidence was specifically discussed such as evidence 
establishing current diagnoses and etiology opinions.  No 
such evidence has been submitted.  Since his request for 
additional time to submit evidence (during the August 2009 
Travel Board hearing), the appellant has had over 10 months 
to submit his additional evidence.  There is no prejudice to 
the appellant in proceeding.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.')
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, he has not identified, and 
the record does not otherwise indicate, any other existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  He has also testified at 
a Travel Board hearing in August 2009.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  As 
discussed below, those three requirements have not been 
established for either of the appellant's claims.

The appellant claims that he was diagnosed with borderline 
diabetes mellitus in service, placed on medication, and has 
since been diagnosed with diabetes mellitus and is treated 
with the same medication.  

A review of the service medical evidence, shows no finding, 
treatment, or diagnosis of diabetes mellitus or any 
symptomatology related to diabetes mellitus.  

Since service discharge, the medical evidence of record shows 
that the appellant receives treatment from VA for diabetes 
mellitus.  The VA medical records show that the appellant was 
diagnosed with diabetes mellitus in 1998, nearly 30 years 
after service discharge.  None of those records link the 
Veteran's current diagnosis of diabetes mellitus to his 
active service.

The appellant testified at his August 2009 Travel Board 
hearing that he was diagnosed with diabetes mellitus in 1969 
or 1970, immediately after his discharge from service.  He 
related that he was diagnosed by his family physician, who 
provided him with medication for the condition and who is 
still in practice as his family physician to date.  He 
related that he would be able to obtain his medical records 
indicating diagnosis and treatment for diabetes mellitus.  As 
noted above, the record was held open for 30 days for the 
express purpose of securing records showing treatment for 
diabetes mellitus within one year of service discharge and/or 
obtaining an opinion linking his diabetes mellitus to his 
active service.  To date, no such evidence has been 
submitted.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the diagnosis of diabetes mellitus clearly requires the 
opinion of a medical professional.  There is no evidence that 
the symptoms of diabetes mellitus are the type capable of lay 
observation.  The Board is not convinced that diabetes 
mellitus is a disorder that can be diagnosed by a layman.  
Moreover, the Board does not find the Veteran's history of 
treatment for diabetes mellitus to be credible.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  
	
In determining whether statements submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the Board finds that the Veteran's lay statements are 
outweighed by the service and post-service treatment records 
(indicating a disorder that began years after service).  The 
Board finds it to be particularly significant the Veteran 
first filed a claim for service connection for diabetes 
mellitus in February 2008, almost four decades after leaving 
service and nearly 10 years after filing a claim for service 
connection for an eye disorder.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Moreover, the history of the Veteran's treatment for diabetes 
mellitus is further diminished by the fact that he claimed 
continuity of treatment since 1970 through his current 
private health care provider, but that, when given the 
opportunity to produce records of that treatment, he failed 
to do so.  If those records truly existed, it would have been 
very easy for the Veteran to submit copies in support of his 
claim.  Coupled with his personal testimony, which seemed 
forced and contrived, the Board assigns no probative value to 
the Veteran's purported diagnosis of, and treatment for, 
diabetes mellitus within one year of service discharge.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder 
of fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.)

Based on the foregoing, service connection for diabetes 
mellitus is not warranted.  

New and Material

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When an appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the appellant's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. § 
7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  

The appellant filed a claim for service connection for an eye 
disorder in November 1998.  The claim was denied in a 
May 1999 rating decision.  The RO considered the findings of 
a January 1999 VA examination (diagnosing presbyopia and non-
infectious conjunctivis) as well as service treatment 
records, which documented treatment for blepharitis, a 
chalzion of the left eye, and presbyopia.  The RO determined 
that the available evidence failed to show an eye disorder as 
a result of chemical exposure and only identified presbyopia 
in service which is considered a congenital or developmental 
defect and is not a disability for VA purposes.  He was 
notified of the denial in a June 1999 letter, and did not 
appeal that decision.  The decision became final.  

The appellant subsequently filed a February 2008 application 
to reopen the claim for an eye disorder, claimed as a 
residual of chemical exposure.  Evidence received since the 
May 1999 denial of service connection for an eye disorder 
includes VA outpatient treatment records, a February 2009 VA 
ophthalmology opinion, and August 2009 Travel Board hearing 
testimony.  

Turning first to the VA outpatient treatment records, the 
Board notes that the VA outpatient treatment records from 
2000 to 2008 show treatment for an external hordeolum of the 
right lower lid and periodic routine diabetic eye 
examinations.  This evidence is  new in that it is not 
evidence that was previously of record. However, it is not 
material as it does not relate to the origin of the 
appellant's claimed inservice eye disorder caused by chemical 
exposure.  It does not relate to an eye disorder originating 
in service at all and does not  raise a reasonable 
possibility of substantiating the claim.  

Next, a VA February 2009 VA ophthalmology examination was 
performed and associated with the claims folder. The 
examination report indicated that the entire claims file was 
reviewed and that the appellant had diabetes without 
retinopathy, cataracts, age related, and symptoms of ocular 
surface disease.  The examiner also opined that the 
appellant's symptoms of burning and dryness were not related 
to chemical exposure and that there were no disabilities of 
the eye related to treatment he had while he was in service.  

This evidence, although new, in that it was not previously of 
record, is not material, as it clearly indicates that his eye 
disorder is unrelated to any chemical exposure in service and 
is not a disability related to any treatment of the eye he 
had in service.  This evidence does not raise a reasonable 
possibility of substantiating the claim. Therefore, this 
evidence is also not both new and material. 

The appellant also provided Travel Board hearing testimony in 
August 2009.  That testimony indicated in pertinent part, 
that while in service, the appellant had problems with his 
eyes, was blindfolded, and had his eyes washed out.  He 
testified that he was told later that he would have problems 
with his eyes later in life.  He related that he had no 
problems when he was first discharged from service.  He 
testified that later,  he had burning and tiredness of the 
eyes and as he aged, the condition worsened.  The Board has 
considered the appellant's Travel Board hearing testimony.  
This evidence, is essentially duplicative of his contentions 
presented all along.  Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  His 
hearing testimony is essentially a lay statement and as 
previously stated, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  As 
such, the evidence is not new and material.

As the evidence received since the last final denial in 
May 1999 is not both new and material, the application to 
reopen the previously denied claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  




ORDER

Service connection for diabetes mellitus is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for an eye disorder, as a residual of chemical 
exposure is denied.


REMAND

At the time of his personal hearing, the Veteran gave a 
history of VA treatment for his bilateral knee disorder since 
the mid-1990s.  A January 2000 VA outpatient treatment note 
references the Veteran having a history of undergoing 
arthroscopic knee surgery in 1995.  The claims file contains 
no VA records pre-dating January 2000, however.  Thus, 
inasmuch as VA is on notice of the potential existence of 
additional records from VA treatment prior to January  2000, 
records from any such treatment should be obtained prior to 
any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and afford him the 
opportunity to identify names of all VA 
and non-VA health care providers that 
have treated him for his bilateral knee 
disability since service discharge or 
submit any additional pertinent 
evidence in support of his claim.  
Obtain the Veteran's complete inpatient 
and outpatient treat records from the 
Little Rock VA Medical Center since 
1990.  If these records are 
unavailable, document this in the 
claims file.


2.	The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the Veteran, the 
RO should issue a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


